Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 1of14 PagelD #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

APPLE ACCOUNT Case No. / : 1G ue bs

jarrod.p.richards@gmail.com

 

 

 

 

Filed Under Seal
THAT IS STORED AT PREMISES
CONTROLLED BY APPLE, INC.
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT
I, JAMES ROGERS, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1, I make this affidavit in support of an application for a search warrant for
information associated with the following: jarrod.p.richards@gmail.com (the “Subject Account”),
which is stored at premises controlled by Apple Inc., a technology provider headquartered at 1
Infinite Loop, Cupertino, CA 95014. The information to be searched is described in the following
paragraphs and in Attachment A. This affidavit is made in support of an application for a search
warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Apple, Inc. to
disclose to the government copies of the information (including the content of communications)
further described in Section I of Attachment B. Upon receipt of the information described in
Section I of Attachment B, government-authorized persons will review that information to locate
the items described in Section II of Attachment B.
2. I ama Special Agent with the Federal Bureau of Investigation since February 23,
2003. Your Affiant is a duly authorized Federal law enforcement officer of the United States within
the meaning of Title 18, United States Code, Section 2510(7), and is empowered by law to conduct

investigations of and to make arrest for offenses enumerated in Title 18, U.S.C. § 2516. Your
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 2 of 14 PagelD #: 3

Affiant has experience investigating criminal matters including white collar crime, violent crimes,
and other violations of Federal law. Your Affiant has knowledge of or participated in all
investigative activities in this investigation. The information provided in this Affidavit is based
upon investigation conducted by the FBI, Wheeling, West Virginia Resident Agency.

3. This affidavit is intended to show merely that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of Title 18 U.S.C. § 1348 - Securities and Commodities
Fraud, Title 18 U.S.C. § 1343 - Wire Fraud, and Title 18 U.S.C. § 1956 - Money Laundering have
been committed by PHILLIP WAYNE CONLEY. There is also probable cause to search the
information described in Attachment A for evidence, instrumentalities and fruits of these crimes
further described in Attachment B.

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)U)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711@G)(A)Q).

PROBABLE CAUSE

6. This investigation was opened on January 25, 2017 after the United States
Attorney’s Office, Northern District of West Virginia contacted the FBI about a securities fraud
investigation that was brought to their attention by the West Virginia State Police. The fraud

investigation involves, PHILLIP WAYNE CONLEY d.b.a., ALPAX, LLC, originally based out

of Morgantown, West Virginia. CONLEY has had previous employment with various banks and

2
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 3of14 PagelD #: 4

financial institutions including Merrill Lynch, Citibank and Bank of America before starting his
own consulting company, ALPAX, LLC. CONLEY had his securities license in West Virginia
suspended as of December 2015. According to the WV Secretary of State, ALPAX, LLC is
registered as a real-estate and technology investment company. CONLEY also appears to be
operating a business called ALPAX HOLDINGS, LLC, but it is not registered with any state
agency.

7. On or about May 2018, the FBI began receiving complaints from various
individuals claiming that they invested money with CONLEY in various investment products
including real-estate development and power plants. CONLEY developed associations with
various churches and other potential investors in the community and told them that his company
ALPAX, LLC, was investing in very lucrative real-estate development projects involving student
housing for universities. CONLEY told investors that their money would be invested for a period
of one year to as much as three years and would generate dividends in excess of eight per cent
(8%). In some cases, investors were not told exactly what their investment would be invested in,
but Conley told them that his company ALPAX, LLC would be managing their investment. All of
the investors trusted CONLEY after spending time with him or after CONLEY was recommended
by friends, family or colleagues who had previously invested with ALPAX, LLC.

8. CONLEY was able to gain the trust and loyalty of investors through an elaborate
scheme to present the image or facade of great financial wealth and success. CONLEY perpetrated
this facade through establishing business offices with hired staff, and traveling regularly on private
planes. CONLEY told investors that he owns expensive homes and condos, including a condo at
the Ritz Carlton Hotel in Washington D.C. CONLEY also traveled to various political fundraisers

and vacations in private jets, which he claimed to have part ownership of. On occasion, CONLEY

4
3
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 4of14 PagelID#: 5

would pay for other friends and investors to travel with him on these trips and vacations to lavish
locations, such as Hialeah, Florida. CONLEY wore expensive clothes and jewelry and drove very
expensive cars and he told investors that he had a background in business and finance and attended
various institutions of higher learning including West Virginia University and Wharton Business
School. CONLEY claimed to have various business and personal connections with U.S. Senators,
Governors, including the former Governor of Indiana, Mike Pence, and CONLEY claimed to have
millions of dollars of assets invested in coal and oil. CONLEY told several investors that he was
involved in other business ventures and partnerships with the Koch brothers, which your Affiant
is able to refute.

9. From May 2018, to present, the FBI has identified approximately twenty victim
investors. The investors have very similar stories relating to CONLEY and his purported wealth
and success. The investors were told that CONLEY would manage their investments through his
company ALPAX, LLC and in most cases, CONLEY sent quarterly dividend sheets to investors
that showed the growth of their investment. It wasn’t until investors were not receiving dividend
updates or were having difficulties contacting CONLEY to recover their money, that they began
suspecting that CONLEY was a fraud and con man. CONLEY in most cases would use stall tactics
to explain to investors why their money could not be returned and in some cases CONLEY would
send investors paperwork to fill out in order to return their money, but CONLEY never returned
their money after completing the paperwork. Investors have been able to maintain contact with
CONLEY through phone or text, but never knew for certain where he was living at any given time,
because CONLEY moved around frequently. The investors were unable to recover their
investment money with very few exceptions. The total amount of money invested with CONLEY

and ALPAX, LLC is approximately five million dollars. A review of financial documents reaffirms

4
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 5of14 PagelD #: 6

suspicions that CONLEY used the investment money in support of a lavish lifestyle of travel,
expensive luxury rental accommodations and vacations, jewelry, expensive vehicles, private jets,
clothing, fine dining and other personal expenses. Some of the investor money was used for initial
business leases, employee salaries and other expenses, but based on financial analysis, none of the
money was legitimately invested in any financial investment instruments by CONLEY, ALPAX,
LLC or its affiliates.

10. During the course of the investigation, your Affiant learned through victim and
witness interviews, that CONLEY exhibited a pattern of default on leases, rental properties, lines
of credit and contracts. CONLEY owes substantial amounts of money to investors, landlords,
leasing companies, vacation and resort rental property management companies, a home relocation
service, employee salaries, and a construction company. CONLEY would disappear when
confronted or contacted about defaulting on these various responsibilities and CONLEY would
move somewhere else and start the same pattern over again. In October 2018, CONLEY was
_ arrested in Florida for attempting to skip out on the bill for a luxury property rental. Your Affiant
also learned that CONLEY has outstanding debt with other individuals not related to ALPAX,
LLC investments, which he accrued through similar means of deception and fraud. One individual
who rented a house to CONLEY was sued for various construction projects that were completed
on his home that were contracted by CONLEY. These construction companies sued the owner and
CONLEY moved away leaving the debt unpaid. Your Affiant learned that CONLEY was evicted
from numerous rental properties for failing to pay rent, but he would just get a moving truck and
move to another location and get another lease set up without paying his other debts. CONLEY
even failed to pay for expensive tuition for his son to attend elite educational institutions in Indiana

and New York and again, CONLEY moved away to another location and continued the pattern of

5
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 6 of 14 PagelD #: 7

deception and fraud. Throughout the investigation, CONLEY has maintained contact with
investors and continues to ensure them that their investments are secure and performing well.

11. In August 2018, the FBI interviewed R.F., owner of the office building located at
125 Worth Avenue, Palm Beach, Florida 33401. R.F. advised that he rented Suite 300 to
CONLEY, but CONLEY defaulted on the lease and stopped coming to the office. R.F. followed
protocol for abandonment of the business equipment and property CONLEY left at the office suite
and later turned over items related to ALPAX, LLC to the FBI. R.F. advised that prior to signing
a lease, CONLEY told him he was in the hedge fund business and wanted to expand. R.F. required
CONLEY to produce a financial statement and CONLEY provided a financial statement that
showed he had over $100 million dollars in assets. R.F. thought CONLEY and his partner J.R.
would be good tenants and offered CONLEY the lease.

12. In January 2019, I interviewed CONLEY’S former Administrative Assistant, J.R.
J.R. advised that he worked for CONLEY and prepared ALPAX, LLC dividend statements for
investors on his company laptop, an Apple MacBook Pro. J.R. designed the dividend statements
and all the information he put on the statements was provided by CONLEY. J.R. never saw any
ALPAX, LLC financial statements and only prepared documents for CONLEY with information
directly provided by CONLEY. J.R. also made travel arrangements for CONLEY for his business
trips. J.R. advised that the computer he used for ALPAX, LLC business purposes was at the
ALPAX, LLC office, 125 Worth Avenue, Suite 300, Palm Beach, Florida 33401. J.R. advised that
he also performed business functions for ALPAX, LLC utilizing a Gmail login and password for
their business iCloud account. According to J.R., the iCloud account contains other documents and
business records pertaining to ALPAX, LLC, including investor information. J.R. was provided a

user login and password to access the iCloud account. J.R. provided the user ID and password for

6
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 7 of 14 PagelD #: 8

the iCloud account to the FBI. J.R. advised that he believed CONLEY was a legitimate investment
manager and businessman and had no reason to doubt him, until J.R. started hearing investor
complaints. J.R. never saw any financial statements for ALPAX, LLC, so he was not aware of the
financial status of ALPAX, LLC or CONLEY. J.R. also invested his personal savings with
CONLEY in ALPAX, LLC, but has not been able to recover his money.

13. The items that were received from R.F. from 125 Worth Avenue, Suite 300, Palm
Beach, Florida 33401 include: One Apple 13inch MacBook Pro serial number CO2WJOZWHV22,
one G/Drive Mobile USB serial number 7DG25NZB, one SoundLogic/XT Blue External Drive,
one 32G Ipad serial number GG7WLIRZJF88 Model A1954, and one box of various ALPAX,
LLC business documents. These items, in addition to the iCloud account login and password which
was provided by J.R., were used by CONLEY and J.R. for business operations pertaining to

ALPAX, LLC.

14. Based on the aforementioned and statements provided by J.R., I believe there is
probable cause that the iCloud account used by CONLEY and J.R. for ALPAX, LLC, contains
fruits and instrumentalities of the crimes alleged against CONLEY and ALPAX, LLC in this
affidavit. This affidavit seeks authority to execute a search warrant of the iCloud account identified

in Attachment A of this affidavit for items described in Attachment B of this affidavit.
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 8 of 14 PagelD #: 9

INFORMATION REGARDING APPLE ID AND iCLOUD!
15. Apple is a United States company that produces the iPhone, iPad, and iPod Touch,
all of which use the iOS operating system, and desktop and laptop computers based on the Mac

OS operating system.

16. Apple provides a variety of services that can be accessed from Apple devices or, in
some cases, other devices via web browsers or mobile and desktop applications (“apps”). As
described in further detail below, the services include email, instant messaging, and file storage:

a. Apple provides email service to its users through email addresses at the
domain names mac.com, me.com, and icloud.com.

b. iMessage and FaceTime allow users of Apple devices to communicate in
real-time. iMessage enables users of Apple devices to exchange instant messages (“iMessages”)
containing text, photos, videos, locations, and contacts, while FaceTime enables those users to
conduct video calls.

c. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous iCloud-connected services, and can also be used to store

iOS device backups and data associated with third-party apps.

 

' The information in this section is based on information published by Apple on its website, including, but not limited
to, the following document and webpages: “U.S. Law Enforcement Legal Process Guidelines,” available at
http://images.apple.com/privacy/docs/legal-process-guidelines-us.pdf; “Create and start using an Apple ID,” available
at httos://support.apple.com/en-us/HT203993; “iCloud,” available at http://www.apple.com/icloud/; “What does
iCloud back up?,” available at https://support.apple.com/kb/PH12519; “iOS Security,” available at
https://www.apple.com/business/docs/iOS Security_Guide.pdf, and “iCloud: How Can I Use iCloud?,” available at
https://support.apple.com/kb/PH26502.
Case 1:19-mj-0O0065-MJA Document 1-1 Filed 05/01/19 Page 9 of 14 PagelD #: 10

d. iCloud-connected services allow users to create, store, access, share, and
synchronize data on Apple devices or via icloud.com on any Internet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple Apple
devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used to store and
manage images and videos taken from Apple devices, and iCloud Photo Sharing allows the user
to share those images and videos with other Apple subscribers. iCloud Drive can be used to store
presentations, spreadsheets, and other documents. iCloud Tabs and bookmarks enable iCloud to
be used to synchronize bookmarks and webpages opened in the Safari web browsers on all of the
user’s Apple devices. iWork Apps, a suite of productivity apps (Pages, Numbers, Keynote, and
Notes), enables iCloud to be used to create, store, and share documents, spreadsheets, and
presentations. iCloud Keychain enables a user to keep website username and passwords, credit
card information, and Wi-Fi network information synchronized across multiple Apple devices.

e. Game Center, Apple’s social gaming network, allows users of Apple
devices to play and share games with each other.

f. Find My iPhone allows owners of Apple devices to remotely identify and
track the location of, display a message on, and wipe the contents of those devices. Find My
Friends allows owners of Apple devices to share locations.

g. Location Services allows apps and websites to use information from
cellular, Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s
approximate location.

h. App Store and iTunes Store are used to purchase and download digital
content. iOS apps can be purchased and downloaded through App Store on iOS devices, or through

iTunes Store on desktop and laptop computers running either Microsoft Windows or Mac OS.

9
- Case 1:19-mj-00065-MJA Document 1-1 Filed 05/01/19 Page 10 of 14 PagelD #: 11

Additional digital content, including music, movies, and television shows, can be purchased
through iTunes Store on iOS devices and on desktop and laptop computers running either

Microsoft Windows or Mac OS.

17. Apple services are accessed through the use of an “Apple ID,” an account created
during the setup of an Apple device or through the iTunes or iCloud services. A single Apple ID
can be linked to multiple Apple services and devices, serving as a central authentication and

syncing mechanism.

18. An Apple ID takes the form of the full email address submitted by the user to create
the account; it can later be changed. Users can submit an Apple-provided email address (often
ending in @icloud.com, @me.com, or @mac.com) or an email address associated with a third-
party email provider (such as Gmail, Yahoo, or Hotmail). The Apple ID can be used to access
most Apple services (including iCloud, iMessage, and FaceTime) only after the user accesses and
responds to a “verification email” sent by Apple to that “primary” email address. Additional email

93 66

addresses (“alternate,” “rescue,” and “notification” email addresses) can also be associated with

an Apple ID by the user.

19, Apple captures information associated with the creation and use of an Apple ID.
During the creation of an Apple ID, the user must provide basic personal information including
the user’s full name, physical address, and telephone numbers. The user may also provide means
of payment for products offered by Apple. The subscriber information and password associated
with an Apple ID can be changed by the user through the “My Apple ID” and “iForgot” pages on
Apple’s website. In addition, Apple captures the date on which the account was created, the length

of service, records of log-in times and durations, the types of service utilized, the status of the

10
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 11 0f14 PagelD #: 12

account (including whether the account is inactive or closed), the methods used to connect to and
utilize the account, the Internet Protocol address (“IP address”) used to register and access the

account, and other log files that reflect usage of the account.

20. Additional information is captured by Apple in connection with the use of an Apple
ID to access certain services. For example, Apple maintains connection logs with IP addresses
that reflect a user’s sign-on activity for Apple services such as iTunes Store and App Store, iCloud,
Game Center, and the My Apple ID and iForgot pages on Apple’s website. Apple also maintains
records reflecting a user’s app purchases from App Store and iTunes Store, “call invitation logs”
for FaceTime calls, “query logs” for iMessage, and “mail logs” for activity over an Apple-provided
email account. Records relating to the use of the Find My iPhone service, including connection

logs and requests to remotely lock or erase a device, are also maintained by Apple.

21. Apple also maintains information about the devices associated with an Apple ID.
When a user activates or upgrades an iOS device, Apple captures and retains the user’s IP address
and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is the serial
number of the device’s SIM card. Similarly, the telephone number of a user’s iPhone is linked to
an Apple ID when the user signs in to FaceTime or iMessage. Apple also may maintain records
of other device identifiers, including the Media Access Control address (“MAC address’), the
unique device identifier “UDID”), and the serial number. In addition, information about a user’s
computer is captured when iTunes is used on that computer to play content associated with an
Apple ID, and information about a user’s web browser may be captured when used to access

services through icloud.com and apple.com. Apple also retains records related to communications

11
Case 1:19-mj-00065-MJA Document 1-1 Filed 05/01/19 Page 12 of 14 PagelD #: 13

between users and Apple customer service, including communications regarding a particular

Apple device or service, and the repair history for a device.

22. Apple provides users with five gigabytes of free electronic space on iCloud, and
users can purchase additional storage space. That storage space, located on servers controlled by
Apple, may contain data associated with the use of iCloud-connected services, including: email
(iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream, and iCloud Photo
Sharing); documents, spreadsheets, presentations, and other files @Work and iCloud Drive); and
web browser settings and Wi-Fi network information (iCloud Tabs and iCloud Keychain). iCloud
can also be used to store iOS device backups, which can contain a user’s photos and videos,
iMessages, Short Message Service (“SMS”) and Multimedia Messaging Service (‘MMS”)
messages, voicemail messages, call history, contacts, calendar events, reminders, notes, app data
and settings, Apple Watch backups, and other data. Records and data associated with third-party
apps may also be stored on 1Cloud; for example, the iOS app for WhatsApp, an instant messaging
service, can be configured to regularly back up a user’s instant messages on iCloud Drive. Some
of this data is stored on Apple’s servers in an encrypted form but can nonetheless be decrypted by

Apple.

23. In my training and experience, evidence of who was using an Apple ID and from
where, and evidence related to criminal activity of the kind described above, may be found in the
files and records described above. This evidence may establish the “who, what, why, when, where,
and how” of the criminal conduct under investigation, thus enabling the United States to establish

and prove each element or, alternatively, to exclude the innocent from further suspicion.

12
Case 1:19-mj-O0065-MJA Document 1-1 Filed 05/01/19 Page 13 0f14 PagelID#: 14

24. For example, the stored communications and files connected to an Apple ID may
provide direct evidence of the offenses under investigation. Based on my training and experience,
instant messages, emails, voicemails, photos, videos, and documents are often created and used in
furtherance of criminal activity, including to communicate and facilitate the offenses under

investigation.

25. Other information connected to an Apple ID may lead to the discovery of additional
evidence. For example, the identification of apps downloaded from App Store and iTunes Store
may reveal services used in furtherance of the crimes under investigation or services used to
communicate with any yet unidentified victims. In addition, emails, instant messages, Internet
activity, documents, and contact and calendar information can lead to the identification of

instrumentalities of the crimes under investigation.

26. Therefore, Apple’s servers are likely to contain stored electronic communications
and information concerning subscribers and their use of Apple’s services. In my training and
experience, such information may constitute evidence of the crimes under investigation including

information that can be used to identify the account’s user or users.
INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

27. | anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1 (A) and 2703(c)(1)(A), by using the warrant to
require Apple to disclose to the government copies of the records and other information (including

the content of communications and stored data) particularly described in Section I of Attachment
Case 1:19-mj-0O0065-MJA Document 1-1 Filed 05/01/19 Page 14 of 14 PagelD #: 15

B. Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

CONCLUSION
28. Based on the forgoing, I request that the Court issue the proposed search warrant.

29. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.

ae a
ogers {/
ssecial Agent, FBI

a
Sworn and subscribed before me on this | day of M 7 , 2019,

      
 

   

MICHAEL J;
United States Magistra

14
